The opinion of the Court was delivered by
Lewis, C. J.
Payment of a judgment to the nominal plaintiff, after actual knowledge that it had been assigned to another, is not a payment to the proper person. It is not necessary that direct notice of the assignment be given by the assignee or his agent. It is sufficient if the information be given under circumstances and in terms calculated to arrest the attention of the debtor. In this case the knowledge was acquired during the trial of the cause in which the justice of the demand was the matter in controversy, and it was communicated by the person who had drawn the assignment and witnessed its execution. This was sufficient, although the transfer was not filed of record. The omission to file it might turn the scale in favour of a subsequent purchaser of the judgment who had no notice of it: Fisher v. Knox, 1 Harris 622. But the payment to Bashline, after full knowledge that he had no right to the money, was an act of bad faith, which is not to be justified by such omission. Actual knowledge of the transfer was more effective in guarding the defendant against a mispayment than the filing of the instrument of record without notice.
As the jury have found against the whole defence on the ground of mispayment, it is unnecessary to notice the second assignment relative to the docket costs. •
Judgment affirmed.